Citation Nr: 9931063	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-46 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1961 through January 
1963.  His appeal ensues from a February 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied the benefit 
sought on appeal.  The case has been referred to the Board of 
Veterans'Appeals (Board) for resolution. 

The Board initially notes that in the Statement of 
Representative filed in January 1999, the veteran's 
representative raises a claim of the veteran's entitlement to 
separate evaluations for instability and arthritis of the 
left knee.  This claim is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
clarification and any appropriate action.  


FINDINGS OF FACT

1.  The Board remanded this claim in February 1997 for 
further development.  The RO was to obtain from the veteran 
the names and addresses of any medical care providers who 
furnished treatment to the veteran for his right knee 
disability and the veteran was to be afforded a VA orthopedic 
examination to assist in determining the appropriate rating 
to be assigned his degenerative joint disease of the right 
knee.  

2.  The veteran failed to respond to the RO's March 1997 
request for the names and addresses of medical care providers 
who furnished treatment to the veteran for his right knee 
disability.

3.  The veteran failed to report for VA examinations in July 
1998 and September 1998.  

4.  The question of entitlement to an increased evaluation 
for degenerative joint disease of the right knee cannot be 
properly be answered without a current VA examination.

5.  Good cause has not been shown for the veteran's failure 
to appear for scheduled VA examinations.


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
precludes the assignment of an increased rating for 
degenerative joint disease of the right knee
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
degenerative joint disease of the right knee does not reflect 
accurately the severity of his symptomatology.  The veteran's 
assertion, alone, is sufficient to establish a well-grounded 
claim for a higher evaluation pursuant to 38 U.S.C.A. § 
5107(a).  When a veteran asserts a claim for an increased 
rating, the VA has a statutory duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  However, where entitlement to an increased rating 
cannot be established without a current VA medical 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b) (1999).  Moreover, the VA's ". . . 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski,  1 Vet. App. 190, 193 (1991).  

In the present case, the Board remanded the veteran's claim 
in February 1997 for further development.  Specifically, the 
RO was to obtain the names and addresses of medical care 
providers who furnished treatment to the veteran for his 
right knee disability and the veteran was to be afforded a VA 
orthopedic examination.  By letter dated March 1997, the RO 
requested the veteran to furnish a list of all VA and non-VA 
medical providers from whom he had received medical treatment 
for his right knee since December of 1993.  The veteran 
failed to respond to the RO's inquiry.  Additionally, the 
veteran was scheduled for VA examinations in July and 
September 1998.  The veteran failed to report to either of 
these examinations.  The record reveals that notification of 
the scheduled examinations was sent to the veteran's correct, 
last known address of record.  See 38 C.F.R. § 3.1(q) (1999).  
Furthermore, the veteran was repeatedly advised that the 
results of a VA examination would provide evidence which 
could be considered by the RO and could be material to the 
outcome of the veteran's increased rating claim.  The veteran 
was notified of the importance of such evidence by rating 
decisions dated August 1998 and February 1999, and by a 
Supplemental Statement of the Case dated March 1999.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duty to assist the veteran and cannot proceed further 
with evaluating his claim for an increased rating.  
Accordingly, because the veteran failed to attend scheduled 
VA examinations, his claim for an increased rating must be 
denied. 


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the right knee is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

